5 Hi -/?
                                   ELECTRONIC RECORD                         5¥fi-/S

           06-14-00046-CR-comp. 0-
COA#       14-047-CR                              OFFENSE:        22.021


           Leavelle Franklin v. The State of
STYLE:     Texas                                  COUNTY:         Bowie

COA DISPOSITION:        Affirmed                  TRIAL COURT:    102nd District Court



DATE: 3/10/15                      Publish: YES   TC CASE #:      13F1053-102




                         IN THE COURT OF CRIMINAL APPEALS


          Leavelle Franklin v. The State of
STYLE:    Texas                                        CCA#:                    5 V3-/T
          APPBLLAA/T"^                Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
                                                       JUDGE:

DATE: _      /f?A? Jtyts                               SIGNED:                           PC:.
JUDGE:            M (jUAa&*                            PUBLISH:                          DNP:




                                                                                         MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                              ELECTRONIC RECORD